DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
	Claim 15, line 3; delete “claim 1” and insert – claim 2 --.

REASONS FOR ALLOWANCE
Claims 2, 4-8, 10-16 are allowed.
The closest reference found is Zhong et al (CN 106596336 A) which discloses a device for measuring two-phase relative permeability curve of unconventional oil reservoir, which characterized in that, the device comprises: two-dimensional porous seepage microscopic model (2); injection components (6) connected to inlet end (17) of the two- dimensional porous seepage microscopic model (2); confining pressure components (5) arranged outside the two-dimensional porous seepage microscopic model (2); a camera component (4) arranged on one side of the two-dimensional porous seepage microscopic model (2); back pressure components (16) connected to outlet end (24) of the two-dimensional porous seepage microscopic model (2); and outlet pressure measuring and recovery components (1, 11) connected to outlet end (24) of the two- dimensional porous seepage microscopic model (2) (figures 1-2). However, Zhong et al fails to teach steps S21, S22, S23 and S24 as now claimed in claim 2.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 2 and 8.
As to claims 2 and 8, the prior art of record, taken alone or in combination, fails to disclose or render limitations “wherein, step S2 comprises: S21, calculating proportions of different pore diameters in the two-dimensional porous seepage microscopic model, and calculating characteristic capillary diameter corresponding to the two-dimensional porous seepage microscopic model by harmonic mean method; S22, making a corresponding capillary model according to the characteristic capillary diameter; S23, using the capillary model to measure thickness of boundary layer when oil phase flows under different pressure gradients, and drawing a curve of thickness of boundary layer changing with pressure gradients; and S24, using the capillary model to measure flow rate of oil phase under different pressure gradients and flow rate of water phase under different pressure gradients, and determining starting pressure gradient of the oil phase and starting pressure gradient of the water phase”, in combination with the rest of the limitations of claims 2 and 8.
Claims 4-7 and 10-16 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                 Primary Examiner, Art Unit 2886                                                                                                                                       June 1, 2022